DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed July 26, 2022 has been entered. Claims 1, 5-7, 11, 14-16, and 20 have been amended. Claims 8 and 17 have been canceled. The remaining claims are in original form. The independent claims are claims 1, 11, and 20. Claims 1-7, 9-16, and 18-20 pending in the application.
The applicant’s Remarks, filed July 27, 2022, has been fully considered. The applicant argues, under the heading “Rejection under 35 U.S.C. §102,” that Emura et al. (US2018/0093676 A1) does not teach claim 1 as amended. Claim 1 now teaches in part:
generate a selectable output that includes the first autonomous action and the second autonomous action; 
provide, to a driver of the vehicle using a handwheel of the vehicle, the selectable output; 
in response to the selectable output receive a selection input, from the driver, indicating a selected one of the first autonomous action and the second autonomous action, 
wherein the selection input corresponds to at least one biometric input signal and at least one other input signal
The published present application (Klesing et al., US2021/0347376 A1) teaches that the autonomous controller 110 “may rely on signals from the driver (e.g., via an input to the steering or handwheel)”. Emura teaches in paragraph 0154 that a “notification unit 92” can present the first and second behaviors to a vehicle occupant. Emura, Fig. 10B and paragraph 0162, teach that the notification unit 92 can be a display, such as a display on a “steering wheel 5”. Fig. 10B and paragraphs 0166-168 connects the notification unit 92 with the display content of the operating unit 51. Paragraphs 0171-0172 also teach that the notification unit 92 displays the display content of unit 51. As taught in paragraph 0175, this content is selectable. Therefore Emura teaches:
generate a selectable output that includes the first autonomous action and the second autonomous action; 
provide, to a driver of the vehicle using a handwheel of the vehicle, the selectable output; 
in response to the selectable output receive a selection input, from the driver, indicating a selected one of the first autonomous action and the second autonomous action, 
Emura does not appear to explicitly further teach “wherein the selection input corresponds to at least one biometric input signal and at least one other input signal” as interpreted in the 35 U.S.C. §112 section of this Detailed Action. However, Herz, as mentioned in the rejections of claims 8 and 17 in last Detailed Action, teaches using gestures to steer. Note that Herz Fig. 3a is very much like Emura Fig. 14C. 
Smith et al. (US2018/0362084 A1) also teaches that a vehicle operator may chose a driving action such as going straight instead of a lane-change via voice command. Smith is very much like Emura’s teaching and the present application’s teaching, that a vehicle can display a few navigation options to a vehicle operator, one of which is the default option, and the operator can select a preference. In Emura, an operator can be given a choice of a lane-change, and make a choice or override a default. In Smith, the same is true. Smith teaches in paragraph 0022 that an operator can override a lane-change using “a voice-command or actuation of a tactile input”. 
The examiner has used Breed (US2003/0209893 A1) in the rejections but does not concede any weakness in Smith or Herz in terms of teaching voice and gesture commands and reserves the right to use them in the future. 
The applicant further argues, under the heading “Rejection under 35 U.S.C. §103,” that the art combined with Emura does not teach what the examiner claims it teaches. No specific arguments are made. The examiner respectfully disagrees and generally maintains the rejections. 
Due to applicant amendments the grounds for rejection have changed. Please see rejections below.

Specification
The disclosure is objected to because of the following informalities: Paragraph 0034 of the published specification states that the processor 104 will “select the rout”. The phrase should read “select the route”. The paragraph also states “or change its rout”. Appropriate action is required. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites:
A system for providing autonomous control of a vehicle, the system comprising: 
a processor; and 
a memory including instructions that, when executed by the processor, cause the processor to: 
identify at least one data input of a route of autonomous travel by a vehicle; 
receive a first autonomous action for controlling autonomous travel of the vehicle, the first autonomous action being determined based on the at least one data input; 
determine a second autonomous action for controlling autonomous travel of the vehicle based on the at least one data input, the second autonomous action including at least one steering maneuver; 
generate a selectable output that includes the first autonomous action and the second autonomous action; 
provide, to a driver of the vehicle using a handwheel of the vehicle, the selectable output; 
in response to the selectable output receive a selection input, from the driver, indicating a selected one of the first autonomous action and the second autonomous action, 
wherein the selection input corresponds to at least one biometric input signal and at least one other input signal; and 
selectively control autonomous travel of the vehicle based on the selected one of the first autonomous action and the second autonomous action.  

The specification does not provide written description for the limitation:
wherein the selection input corresponds to at least one biometric input signal and at least one other input signal.
Paragraph 0036 of the present specification teaches that a driver may select a first or second autonomous action using biometric input. Yet paragraph 0036 does not teach that this biometric input is in addition to “at least one other input signal”. This seems to imply that a driver has to input a biometric input “and at least one other input signal”. In other words, the wording implies that the driver has to put in two inputs to confirm a selection.  This does not have written description. However, in case the examiner is wrong about this, for examination purposes that is how the claim will be interpreted. Claims 11 and 20 contain substantially similar phrases, are rejected for the same reasons, and will be interpreted in the same way. 
Note that this is taught by Breed in paragraph 1572 which teaches a selection input being when “the operator gazes at an object…and depresses a button on the steering wheel, for example, to select an object” or “alternatively, the operator merely gazes at the object”.
It may be that the limitation is intended to mean that a driver can enter a selection via a biometric sensor or enter a selection via some other input method and that both methods of input are available options to the driver. The examiner does not see written description for this in the original disclosure either. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 11-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Emura et al. (US2018/0093676 A1) in view of Breed (US2003/0209893 A1).

Regarding claim 1, Emura teaches:
A system for providing autonomous control of a vehicle, the system comprising: 
a processor (see Fig. 1, item 7 for a controller, which undoubtably has a processor. See also paragraph 0460); and 
a memory including instructions that, when executed by the processor, cause the processor to (see Fig. 1, item 7 for a controller, which undoubtably has memory. See also paragraph 0460): 
identify at least one data input of a route of autonomous travel by a vehicle (in the published specification of the present application (US2021/0347376 A1), see Fig. 4, step 302, and paragraph 0041, which states that the data input of a route is from the driver, the autonomous controller 110, an image-capturing device, or other sensors. (Hereinafter, all references to the present specification will be to the published version.) With all that in mind, see Emura, Fig. 8B. The system recognizes through sensors that there is an obstacle ahead. See paragraphs 0137, and 0360-0361 for the sensors identifying this.); 
receive a first autonomous action for controlling autonomous travel of the vehicle, the first autonomous action being determined based on the at least one data input (in the present application, paragraphs 0033-0034 define a “first autonomous action” and a second autonomous action using an example: An autonomous vehicle is traveling on a route and the driver or sensors see a tree branch in the road (“first environmental condition”). The vehicle system may determine that the host vehicle can run over the branch without causing harm to the driver. Yet the driver may prefer to go around the branch. So the driver may send a “driver input” to the system by tugging the steering wheel one way or the other. The intent of the driver is to signal to the autonomous vehicle that, instead of maintaining the wheels 22 on course (i.e., maintaining the “first autonomous action”), the driver prefers to maneuver around the branch (i.e., engage a “second autonomous action”). Based on this data input, which happens to be a driver input, the vehicle determines if the preferred maneuver around the first environmental condition presents a hazardous condition. For example, if a motorcycle is in the lane that the host vehicle might change into (i.e., if there is a “second environmental condition” exists in the neighboring lane), the system will not change lanes. In this sense, the driver input of a preferred second autonomous action is not so much a command as a suggestion. The system 100 can override the driver. Paragraph 0035 goes on to teach that the system 100 may display a first and second autonomous actions to the driver. The driver can select the preferred action, the selection can be made “with the steering wheel or touch within the display to make a selection of the first or second autonomous actions.” With all that in mind, see Emura, Fig. 8B and paragraphs 0213-0214. For a “first autonomous action” specifically, see item 89c, which is an action to simply stay in the lane that the host vehicle was already traveling in.); 
determine a second autonomous action for controlling autonomous travel of the vehicle based on the at least one data input, the second autonomous action including at least one steering maneuver (see Emura, Fig. 8B, item 89b for a second autonomous action being a “lane change”. See also the first sentence of paragraph 0212);
generate a selectable output that includes the first autonomous action and the second autonomous action (see Fig. 8B, items 89a-c, and 89g. See also paragraph 0213.); 
provide, to a driver of the vehicle using a handwheel of the vehicle, the selectable output (Emura teaches in paragraph 0154 that a “notification unit 92” can present the first and second behaviors to a vehicle occupant. Emura, Fig. 10B and paragraph 0162, teach that the notification unit 92 can be a display, such as a display on a “steering wheel 5”. Fig. 10B and paragraphs 0166-168 connects the notification unit 92 with the display content of the operating unit 51. Paragraphs 0171-0172 also teach that the notification unit 92 displays the display content of unit 51. As taught in paragraph 0175, this content is selectable. See also paragraphs 0211-0214.); 
in response to the selectable output receive a selection input, from the driver, indicating a selected one of the first autonomous action and the second autonomous action (see paragraphs 0190-0192),
wherein the selection input corresponds to at least one biometric input signal and at least one other input signal; and 
selectively control autonomous travel of the vehicle based on the selected one of the first autonomous action and the second autonomous action (see paragraphs 0191-0192).   
Yet Emura does not explicitly teach:
wherein the selection input corresponds to at least one biometric input signal and at least one other input signal;
However, Breed teaches:
wherein the selection input corresponds to at least one biometric input signal and at least one other input signal (see Breed paragraph 0179 for using eye gaze for control of a navigation and route guidance system. See also paragraph 1570. See  paragraph 1572 for a selection input being when “the operator gazes at an object…and depresses a button on the steering wheel, for example, to select an object” or “alternatively, the operator merely gazes at the object”.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Emura, to add the additional features wherein the selection input corresponds to at least one biometric input signal and at least one other input signal, as taught by Breed. The motivation for doing so would be to provide additional methods of input for “optimal” operation of the vehicle, as recognized by Breed (see paragraph 1568). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 2, Emura and Breed teach the system of claim 1.
Emura further teaches:
A system wherein the instructions further cause the processor to 
provide instructions to a steering system to control travel of the vehicle based on the selected one of the first autonomous action and the second autonomous action (see Fig. 4, S20).  

Regarding claim 3, Emura and Breed teach the system of claim 1.
Emura further teaches:
A system wherein the instructions further cause the processor to 
provide instructions to an autonomous controller of the vehicle based on the selected one of the first autonomous action and the second autonomous action (see Fig. 4, S20 and paragraph 0191 for a controller doing S20).  


Regarding claim 4, Emura and Breed teach the system of claim 3.
Emura further teaches:
A system wherein the autonomous controller 
controls operation of the vehicle based on the selected one of the first autonomous action and the second autonomous action (see Fig. 4, S20 and paragraph 0191 for a controller doing S20).  

Regarding claim 5, Emura and Breed teach the system of claim 1.
Emura further teaches:
A system wherein the selectable output includes one of 
an audible output, 
a visual output (see Fig. 13, item 92, the “notification unit” and the “touch panel” 10 and paragraphs 0243-0244. See also paragraphs 0182, 0450, and 0717) and 
a tactile output.  

Regarding claim 6, Emura and Breed teach the system of claim 1.
Yet Emura does not further teach:
A system wherein 
the at least one other input signal corresponds to an audible input indicating a selected one of the first.
However Breed teaches:
A system wherein
the at least one other input signal corresponds to an audible input indicating a selected one of the first (see paragraph 1185).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Emura, to add the additional features wherein the selection input corresponds to at least one biometric input signal and at least one other input signal, as taught by Breed. The motivation for doing so would be to provide additional methods of input for “optimal” operation of the vehicle, as recognized by Breed (see paragraph 1568). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 7, Emura and Breed teach the system of claim 1.
Yet Emura does not further teach:
A system wherein 
the at least one other input signal corresponds to a tactile input indicating a selected one of the first autonomous action and the second autonomous action.
However Breed teaches:
A system wherein 
the at least one other input signal corresponds to a tactile input indicating a selected one of the first autonomous action and the second autonomous action (see Breed paragraph 1572 for combining gaze input with another type of input, such as a button on a steering wheel.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Emura, to add the additional features wherein the selection input corresponds to at least one biometric input signal and at least one other input signal, as taught by Breed. The motivation for doing so would be to provide additional methods of input for “optimal” operation of the vehicle, as recognized by Breed (see paragraph 1568). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 9, Emura and Breed teach the system of claim 1.
Emura further teaches:
A system wherein 
the identification of the at least one data input comprises identification of a driver input (see paragraph 0190)

Regarding claim 11, Emura and Breed teach 
A method for providing autonomous control of a vehicle, the method comprising: 
providing a processor and memory including instructions (see Fig. 1, item 7 for a controller, which undoubtably has a processor. See also paragraph 0460), 
providing instructions to the processor (see Fig. 1, item 7 for a controller, which undoubtably has instructions.), 
initiating, by the processes and based on one or more of the instructions, the steps comprising (see Emura, Fig. 4. The controller initiates this method): 
identifying at least one data input of a route of autonomous travel by a vehicle; 
receiving a first autonomous action for controlling autonomous travel of the vehicle, the first autonomous action being determined based on the at least one data input; 
determining a second autonomous action for controlling autonomous travel of the vehicle based on the at least one data input, and the second autonomous action including at least one steering maneuver; 
generating a selectable output that includes the first autonomous action and the second autonomous action; 
providing, to a driver of the vehicle using a handwheel of the vehicle, the selectable output; 
in response to the selectable output receiving via selection input signal, from the driver, corresponding to a selected one of the first autonomous action and the second autonomous action, 
wherein the selection input signal corresponds to at least one biometric input and at least one other input; and 
controlling autonomous vehicle travel based on the selected one of the first autonomous action and the second autonomous action (for the rejection of all the hollow bullets of this claim, see the substantially similar hollow bullet points in claim 1.).  

Regarding claim 12, Emura and Breed teach the method of claim 11. 
Emura further teaches:
A method wherein the initiating step further comprises 
providing instructions to a steering system to perform a steering maneuver (for this rejection, see the rejection of claim 2, which is substantially similar to this claim).  

Regarding claim 13, Emura and Breed teach the method of claim 11. 
Emura further teaches:
A method wherein the initiating step further comprises 
providing instructions to an autonomous controller of the vehicle based on the selected one of the first autonomous action and the second autonomous action (for this rejection, see the rejection of claim 3, which is substantially similar to this claim).  

Regarding claim 14, Emura and Breed teach the method of claim 11. 
Emura further teaches:
A method wherein the selectable output includes one or more of 
an audible output, 
visual output and 
tactile output (for this rejection, see the rejection of claim 5, which is substantially similar to this claim).  

Regarding claim 15, Emura and Breed teach the method of claim 11. 
Emura further teaches:
A method wherein 
the input signal corresponds to an audio input indicating a selected one of the first autonomous action and the second autonomous action (for this rejection, see the rejection of claim 6, which is substantially similar to this claim).  

Regarding claim 16, Emura and Breed teach the method of claim 11. 
Emura further teaches:
A method wherein 
the input signal corresponds to a tactile input indicating a selected one of the first autonomous action and the second autonomous action (for this rejection, see the rejection of claim 7, which is substantially similar to this claim).  

Regarding claim 18, Emura and Breed teach the method of claim 11. 
Emura further teaches:
A method wherein 
the identification of the at least one data input of a route of autonomous travel by the vehicle comprises identification of a signal representative of a driver input (for this rejection, see the rejection of claim 9, which is substantially similar to this claim. A route can be a route around a branch or a lane change.).  

Regarding claim 20, Emura and Breed teach:
An apparatus for providing autonomous control of a vehicle, the apparatus comprising: 
a controller (see Fig. 1, item 7 for a controller) that includes: 
a processor (see Fig. 1, item 7 for a controller, which undoubtably has a processor. See also paragraph 0460); and 
a memory including instructions that, when executed by the processor (see Fig. 1, item 7 for a controller, which undoubtably has memory. See also paragraph 0460), cause the processor to: 
identify at least one data input of a route of autonomous travel by a vehicle;
receive a first autonomous action for controlling autonomous travel of the vehicle, the first autonomous action being determined based on the at least one data input; 
determine a second autonomous action for controlling autonomous travel of the vehicle based on the at least one data input, and the second autonomous action including at least one steering maneuver; 
generate a selectable output that includes the first autonomous action and the second autonomous action to an occupant of the vehicle; 
provide, to the occupant of the vehicle at a portion of the vehicle, the selectable output; 
in response to the selectable output, receive a selection input, from the occupant, including a selected one of the first autonomous action and the second autonomous action, 
wherein the selection input comprises at least one biometric input signal and at least one other input signal; 	
selectively control autonomous vehicle operation based on the selected one of the first autonomous action and the second autonomous action; and 
provide instructions to an autonomous controller of the vehicle based on the selected one of the first autonomous action and the second autonomous action (for the rejection of all the hollow bullets of this claim, see the substantially similar hollow bullet points in claim 1.).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Emura in view Breed in further view of Lee et al. (US2010/0228419 A1). 

Regarding claim 10, Emura and Breed teach the system of claim 9.
However, Emura and Breed do not explicitly further teach:
A system wherein 
the driver input includes a preference of a driver for autonomous travel of the vehicle.
Yet Lee teaches:
A system wherein 
the driver input includes a preference of a driver for autonomous travel of the vehicle (in one broad reasonable interpretation, this claim means that a driver can input an action such as: change lanes. This could be because a car in front of the driver is driving too slowly (i.e., there’s an obstacle). But this driver input is just a “preference” because the autonomous vehicle system isn’t going to change lanes just because the driver says to. The system is going to check to make sure it is safe to change lanes. If there are surrounding vehicles, etc, the system may override the driver’s preference. With that in mind, see Lee. In Lee paragraph 0005, a driver can command an automatic lane change. But the system will not just do it. Instead the system checks to see if the lane change is safe. If it is, the lane change will be automatically performed. If it is not safe, the lane change will be put on hold.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Emura and Breed, to add the additional features of the driver input being a preference of a driver for autonomous travel of the vehicle, as taught by Lee. The motivation for doing so would be to maintain a safe distance from other vehicles, as recognized by Lee (see paragraph 0056). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 19, Emura and Breed teach the method of claim 18.
However, Emura and Breed do not explicitly further teach:
A method wherein 
the driver input is a preference of the driver for autonomous travel of the vehicle.  
Yet Lee teaches:
A method wherein 
the driver input is a preference of the driver for autonomous travel of the vehicle (for this rejection, see the rejection of claim 10, which is substantially similar to this claim).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Manawadu, Udara & Kamezaki, Mitsuhiro & Ishikawa, Masaaki & Kawano, Takahiro & Sugano, Shigeki, “A Hand Gesture based Driver-Vehicle Interface to Control Lateral and Longitudinal Motions of an Autonomous Vehicle,” Conference Paper, (2016): 10.1109/SMC.2016.7844497.
Hakeem et al. (U.S. Pat. No. 9,550,528 B1) teaches in at least col. 7, lines 12-24, teaches that a driver can use voice commands to indicate a desire to change lanes. 
Smith et al. (US2018/0362084 A1) teaches at least wherein the selection input corresponds to at least one biometric input signal and at least one other input signal (see Smith paragraph 0022 for an operator that can override a lane-change using “a voice-command or actuation of a tactile input”.).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665